       Case 9:07-cr-00049-DWM Document 87 Filed 07/13/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

UNITED STATES OF AMERICA,                        CR 07-49-M-DWM

               Plaintiff,

vs.                                                   ORDER

KYLE BROWN,

              Defendant.



      Defendant Kyle Brown has filed an Unopposed Motion to Vacate

Preliminary Hearing. Good cause appearing,

      The motion is GRANTED. The preliminary hearing set for July 15, 2020 is

VACATED.

      DATED this 13th day of July, 2020.



                                    _______________________________
                                    Kathleen L. DeSoto
                                    United States Magistrate Judge




                                      1
